Citation Nr: 0109383	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-07 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for 
hyperbilirubinemia, currently rated as 10 percent disabling.

3.  Entitlement to a compensable rating for right knee scars.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1967 to January 
1970 and from July 1971 to July 1974.

This appeal arises from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied entitlement to 
increased ratings for right ear tinnitus rated as 10 percent 
disabling, for hyperbilirubinemia rated as 10 percent 
disabling, and for noncompensably rated right knee scars.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran has not requested a hearing.  

In May 1998, the RO denied service connection for PTSD and so 
notified the veteran.  In March 1999, the veteran asked the 
RO to "kindly rate my case for PTSD."  In May 1999, the RO 
told the veteran that the claim had previously been denied, 
and that he would need new evidence, particularly information 
about his claimed stressors, to reopen the claim.  The 
veteran submitted a timely notice of disagreement with the 
May 1999 decision.  The claims file does not reflect that a 
statement of the case (SOC) has been issued concerning this 
issue.  The United States Court of Appeals for Veterans 
Claims held that an unprocessed notice of disagreement should 
be remanded, rather than referred, to the RO.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
this issue-whether there is new and material evidence to 
reopen the claim for service connection for PTSD-is hereby 
REMANDED for issuance of a statement of the case and any 
other appropriate action.  The issues of an increased rating 
for hyperbilirubinemia and for an increased rating for knee 
scars will also be addressed in the remand portion of the 
decision.



FINDINGS OF FACT

1.  All evidence necessary for disposition of the tinnitus 
claim has been obtained.

2.  Right ear tinnitus is manifested by recurrent tinnitus.


CONCLUSION OF LAW

The criteria for a schedular rating higher than 10 percent 
for right ear tinnitus are not met.  38 U.S.C.A. § 1155, 5107 
(West 1991); § 5107 (Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 4.1, 4.3, 4.87a, Diagnostic Code 6260 (effective 
prior to and on June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection was established for right ear tinnitus in 
a December 1974 rating decision based on complaint of ear 
ringing since rifle range practice in 1973.  A noncompensable 
rating was assigned under Diagnostic Code 6260.  A 10 percent 
rating was assigned in a December 1978 rating decision 
pursuant to a revision of Diagnostic Code 6260.  

In March 1999, the veteran requested that all of his service-
connected disabilities be re-evaluated, although he made no 
specific claim in regards to tinnitus.  

As noted in the introduction, in August 1999, the RO 
continued the 10 percent disability rating for right ear 
tinnitus, noting that the 10 percent rating was the maximum 
schedular disability rating for tinnitus.  

The veteran submitted a notice of disagreement in September 
1999, but gave no additional reason for disagreement.  

The RO issued an SOC in February 2000 that discussed the 
rating assigned and also recited the provisions of 38 C.F.R. 
§ 3.321(b)(1) (extraschedular ratings).  

The veteran submitted a substantive appeal in April 2000 but 
did not make any specific argument concerning tinnitus.  

II.  Legal Analysis

The RO has met its duty to assist the veteran in the 
development of the claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By 
virtue of the SOC issued during the pendency of the appeal, 
the veteran and his representative were given notice that the 
maximum schedular rating had been granted.  It appears that 
any relevant evidence has been obtained and associated with 
the claims folder.  Service medical records were obtained and 
associated with the claims folder, and the National Personnel 
Records Center has indicated that all available records have 
been forwarded.  Although no VA examination was conducted, 
the veteran has not reported any specific problem that would 
warrant an additional examination for tinnitus.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's right ear tinnitus has been rated 10 percent 
disabling under Diagnostic Code 6260 during the entire appeal 
period.  Thus, the relevant inquiry is whether there is a 
basis to assign any higher rating for any period of time 
during the appeal period.  The Board observes that, effective 
June 10, 1999, VA revised the criteria for diagnosing and 
evaluating hearing disabilities; however, the maximum 
(10 percent) rating for tinnitus remained unchanged and thus, 
neither version is more favorable to the veteran.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 

Under the prior provision of the rating schedule, persistent 
tinnitus, as a symptom of head injury, concussion, or 
acoustic trauma, warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (effective prior to June 10, 
1999).  Under the revised provision, recurrent tinnitus 
warrants a 10 percent rating.  38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (effective June 10, 1999).

The disability is currently manifested by complaint of 
recurrent right ear tinnitus, which meets the criteria for 
the maximum rating authorized by the rating schedule.  
Because there is no schedular rating for this disability 
higher than the 10 percent already assigned, and because the 
veteran has not asserted that tinnitus has caused other 
difficulty, there is no further issue for analysis.  The 
Board must therefore find that the preponderance of the 
evidence is against the claim and that the benefit of the 
doubt doctrine is therefore not for application.  See 
38 U.S.C.A. § 5107(b) (West 1991); § 5107(b) (as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  

38 C.F.R. § 3.321(b) (2000) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96.


ORDER

An increased rating for right ear tinnitus is denied.  



REMAND

As noted in the introduction, the veteran submitted a timely 
notice of disagreement with a May 1999 RO decision requiring 
new and material evidence to reopen the claim for service 
connection for PTSD.  The claims file does not reflect that 
an SOC has been issued concerning that issue.  The United 
States Court of Appeals for Veterans Claims held that an 
unprocessed notice of disagreement should be remanded, rather 
than referred, to the RO.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Accordingly, this issue must be remanded.

The veteran has requested an increased rating for 
hyperbilirubinemia.  Prior to evaluating this disability, the 
Board requests that the examiner who conducted the May 1999 
examination clarify the examination report.  That examination 
report notes subjective complaint of abdominal cramping, 
incontinence, diarrhea during and after meals, frequent bowel 
movements, body weight fluctuation, fatigue, joint ache, 
swelling of hands and feet and easy infection of any wound.  
The examiner found the upper quadrants of the abdomen to be 
tender to palpation and suggested that the diagnosis should 
be Gilbert's syndrome.  The report is also unclear as to 
whether the liver function values reported are considered to 
be normal, whether any of the symptoms reported by the 
veteran are to be associated with the service-connected liver 
disorder, or whether there has been any liver damage.  
According to 38 C.F.R. § 4.114, Diagnostic Code 7345, minimal 
liver damage with symptoms such as fatigue, anxiety, and 
gastrointestinal disturbance could warrant a rating higher 
than that assigned. 

Concerning the right knee scars, the May 1999 VA examination 
report does not mention whether there is any pain or 
tenderness associated with the scars or whether there is any 
functional limitation associated with the scars.  Without 
this information, a disability rating cannot be assigned 
accurately.  

Accordingly, these issues are REMANDED for the following 
action:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records that are not associated 
with the claims files.  If such records 
are not available, the RO should clearly 
document that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the file 
should be returned to the examiner who 
performed the May 1999 VA digestive 
examination.  If that examiner is not 
available, a suitable substitute may be 
used.  The claims file and a copy of this 
remand must be made available to the 
examiner for review.  The examiner should 
review the claims file and note that 
review in the examination report.  The 
examiner should provide a diagnosis, if 
possible.  The examiner is asked to 
determine whether the reported symptoms 
are the result of the service-connected 
liver disorder.  The examiner is asked to 
determine the extent of liver damage, if 
any.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, he or 
she should clearly so state.  Otherwise, 
the examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a legible 
report.  The veteran may be reexamined 
for this purpose if necessary.  

3.  The file should also be returned to 
the examiner who performed the May 1999 
VA scars examination.  If that examiner 
is not available, a suitable substitute 
may be used.  The claims file and a copy 
of this remand must be made available to 
the examiner for review.  The examiner 
should review the claims file and note 
that review in the examination report.  
The examiner is asked to determine 
whether the service-connected right knee 
scars are tender, painful, or cause any 
impairment of function.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed in a legible report.  
The veteran may be reexamined for this 
purpose if necessary.  

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions and then 
review the claims file ensuring that all 
of the above mentioned development has 
been completed in full.  If any 
development is incomplete or deficient in 
any manner, appropriate corrective action 
is to be implemented.  

5.  Any other actions necessary for proper 
development should be undertaken to 
include ensuring that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  If the benefit sought remains denied 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

7.  The RO should issue an SOC with 
respect to the PTSD issue.  The veteran 
should be informed that, under 38 C.F.R. 
§ 20.302 (2000), he has 60 days from the 
date of mailing of the statement of the 
case to file a substantive appeal or a 
request for an extension of time to do so.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 



